DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forman et al. (U.S. 2008/0103996 hereinafter Forman).
	As Claim 1, Homma teaches a selection method executed by a processor included in a selection apparatus (Forman (¶0068 line 5-9), multiprocessor computers), the selection method comprising: 
in response that a plurality of pieces of data are each determined as one of a plurality of determination candidates by using a learning model (Forman (¶0027 line 1-3), labels are predicted using prediction/modelling model), obtaining, for each of the plurality of pieces of data, a deviation index indicating a degree of uncertainty of a determination result obtained by using the learning model with respect to each of the plurality of determination candidates (Forman (¶0029 line 2-11), each sample is assigned a soft score within the range of [0..1]. Soft classification score is a deviation index with 0 representing non-classification and 1 representing classication), the deviation index corresponding to a value output from an activation function of the learning model (Forman (¶0029 line 2-11), classifier assigns a soft score for each sample), the activation function being configured to output value from among at least three or more values from a minimum value to a maximum value (Forman (¶0029 line 2-11), each sample is assigned a soft score within the range of [0..1]); and 
in response that the learning model is updated (Forman (¶0064, fig. 8 item 138), classifier is retrained based on the modified training set), selecting a particular piece of data targeted for redetermination to be performed by using the updated learning model from the plurality of pieces of data in accordance with the deviation index (Forman (¶0051 line 4-11, fig. 8 item 134, ¶0054 line 4-7), samples are selected based on prediction confidence (uncertain or unstable predictions). Classification labels with a soft score close to 0.5 are determined to be uncertain), each of the selected particular piece of data being data associated with the deviation index corresponding to a value other than the minimum value or the maximum value (Forman (¶0051 line 4-11, fig. 8 item 134, ¶0054 line 4-7), uncertain predictions (classification soft score close to 0.5) are selected).  

As Claim 2, besides Claim 1, Homma teaches wherein the selecting includes ranking the plurality of pieces of data in a priority order in accordance with the deviation index of the determination result relating to each of the plurality of pieces of data (Forman (¶0051 line 4-11), data is ranked and selected based on criteria) and selecting a particular unit of data targeted for redetermination to be performed by using the updated learning model from the plurality of pieces of data in accordance with the priority order (Forman (¶0051 line 4-11), data is ranked and selected based on criteria).

As Claim 3, besides Claim 1, Homma teaches wherein the selecting includes selecting a particular unit of data targeted for redetermination to be performed (Forman (¶0051 line 4-11), data is ranked and selected based on criteria. Forman (¶0051 line 4-11, fig. 8 item 134, ¶0054 line 4-7), uncertain predictions (classification soft score close to 0.5) are selected) by using the updated learning model from the plurality of pieces of data in accordance with a predetermined standard of the deviation index (Forman (¶0064, fig. 8 item 138), classifier is retrained based on the modified training set).  

As Claim 4, besides Claim 1, Homma teaches wherein the selecting includes determining, by using a degree of adjustment change in the learning model between before and after adjustment (Forman (¶0058 line 4-15), system determines impact of the changes to the classifier), 28Atty. Dkt. No.: 17-02540 a range of the deviation index in accordance with which a particular unit of data targeted for redetermination to be performed by using the updated learning model is selected from the plurality of pieces of data (Forman (¶0058 line 4-15), best candidates are selected to improve variety).  

As Claim 5 and Claim 6, the Claims are rejected for the same reason as Claim 1.
Response to Amendment
Claims rejected under 35 U.S.C. §102:
	As Claims 1-6, Applicant argue that Homma (H1) does not disclose “obtaining, …to a max value” (last paragraph of page 7 in the remarks).

    PNG
    media_image1.png
    219
    580
    media_image1.png
    Greyscale

	Applicant’s arguments are not persuasive because new reference Forman teaches the limitations.
	Claims 2-6 are not allowable for the same reasons as Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lou et al. (U.S. 2004/0111253) teaches selection of sample using "uncertainty based".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143